Citation Nr: 0026992	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the left wrist.

4.  Entitlement to a compensable rating for residuals of 
pneumothorax. 

5.  Entitlement to a compensable rating for residuals of a 
liver injury, with subtotal right lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1969 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, denied service 
connection for degenerative joint disease of the cervical 
spine (C2-C3, C5-C6), with disc space narrowing, denied 
service connection for a back disorder, denied entitlement to 
a compensable rating for residuals of a fracture of the left 
wrist, denied entitlement to a compensable rating for 
residuals of pneumothorax, and denied entitlement to a 
compensable rating for residuals of liver injury, subtotal 
right lobectomy.  

In October 1999, a personal hearing was held, via 
videoconference, before N. R. Robin, a Veterans Law Judge, 
who was designated to do so by the Chairman of the Board 
pursuant to 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 2000) 
and who will be making the final determination in this case.


FINDINGS OF FACT

1.  An x-ray report showed that the veteran has narrowed disc 
spaces between C2-C3 and C5-C6, and has neuroforaminal 
encroachment between C2-C3 and C5-C6, and he has been 
diagnosed with cervical segmental dysfunction of C4-5-6 and 
cervical nerve root compression.  

2.  The veteran has degenerative disc changes at L4-L5 and 
L5-S1 and a right lateral disk bulge at L5-S1.

3.  The veteran was involved in a motor vehicle accident 
during service, and he testified that in service he went 
through "ejection seat training school." 

4.  A private chiropractor has opined that the veteran's 
cervical spine disorders and lumbar spine disorders are 
related to his motor vehicle accident during service, and to 
his "ejection seat activities" during service. 

5.  The veteran's residuals of a fracture of the left wrist 
are manifested by subjective complaints of pain on use; there 
is no limitation of motion, loss of strength or other 
evidence of impairment of function.  

6.  The veteran's residuals of a liver injury, with subtotal 
right lobectomy, is manifested by symptoms of 
gastroesophageal reflux disease.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

3.  The schedular criteria for a compensable rating for 
residuals of a fracture of the left wrist are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.31, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5215 (1999).

4.  The veteran's residuals of a liver injury, subtotal right 
lobectomy are 10 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on August 17, 1973 the 
veteran was involved in a motor vehicle accident and 
sustained a lacerated liver, left pneumothorax, and 
lacerations of the left scalp and ear.  He received treatment 
for his injuries and on November 13, 1973, a Medical Board 
Report showed that he was to be returned to full duty.  X-
rays of the skull, neck, chest, abdomen, femur, and chest 
were negative, with the exception of a fracture second rib on 
the left and a small pneumothorax on the left.  In November 
1973 a Medical Board recommended that the veteran be 
"returned to full duty, fit for same."  

On VA neurological examination in March 1974 it was noted 
that in August 1973 the veteran sustained an auto injury with 
no sequelae, and he had no complaints with regard to the auto 
injury.  The veteran voiced no complaints regarding the back 
or neck and reported receiving "no other" medical treatment 
than for liver symptoms.  The diagnosis was no neurologic 
disease.  

A private treatment record from Western Plains Regional 
Hospital showed that the veteran was treated in October 1994 
for right chest wall pain that was worse with inspiration.  
He reported occasional left chest wall pain, and he denied 
shortness of breath.  The diagnosis was pleuritic chest pain.  
An x-ray of the chest showed a "negative chest" when 
allowing for previous surgery, and no pneumothorax was seen.  
In January 1996 the veteran was treated for complaints of 
pain in the middle of the chest, upper abdomen, and diarrhea.  
The possible diagnoses were hiatal hernia, reflux 
esophagitis, and gastroenteritis.  In February 1996 he was 
seen for complaints of chest pain.  The assessment was GERD, 
possible pneumonia.  An x-ray of the chest showed a benign 
chest with post surgical changes in the abdomen, and no 
consolidation, pleural fluid, or significant infiltrate was 
seen.  

Treatment records from Presbyterian Hospital showed that in 
December 1997 the veteran reported having a burning type of 
chest pain all day, that was made worse after he had a few 
beers.  It was noted that he had a past medical history of 
liver trauma.  The assessment was acute atypical chest pain, 
likely gastrointestinal. 

On a VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, dated in April 1998, the veteran 
complained of shortness of breath on exertion, moderately 
severe pulling pain on the right side, diarrhea and nausea, 
vomiting in the morning and throughout the day, and left arm 
pain at the elbow.  

On VA orthopedic examination in April 1998 the veteran denied 
any problems with his left wrist at that time.  He reported 
having problems in his left elbow, but the VA examiner noted 
that the pain in the veteran's left elbow was associated with 
his biceps muscle/tendon and probably was not related to 
fracture of the wrist.  Examination of the left wrist 
revealed that it was "normal appearing," with no 
angulation.  There was full range of motion, and no pain on 
palpation, no redness, and no effusion noted.  An x-ray of 
the left wrist was negative for any findings.  The diagnosis 
was fracture of the left wrist, resolved and asymptomatic at 
the present time.  

On VA examination of the liver in April 1998, the veteran 
reported having no jaundice or history of hepatitis 
subsequent to the injury to his liver and the emergency 
laparotomy.  He complained of episodes of dyspepsia and 
"gastroesophageal reflux disease like symptoms" with 
regurgitation, belching, and postprandial epigastric 
distress.  He also had episodes of diarrhea and constipation, 
and claimed that "since that time" he was treated with 
various antacids, and presently was treated with H2 blockers.  
Examination revealed a large hockey-stick shaped scar, 
extending from the epigastrium across the right hypochondrium 
to the lower ribs on the right side and back to the posterior 
axillary line, which was healed and nontender.  There was 
slight tenderness to palpation over the right area of the 
liver, and no evidence of jaundice or herniation.  It was 
noted that the veteran had a history of alcoholism which 
followed him most of his adult life, however he reported he 
was not drinking at that time.  The diagnosis was acute liver 
injury, status post resection of the right lobe of the liver, 
with symptoms of gastro-esophageal reflux disease at the 
present, treated, and no evidence of liver disease.

On VA respiratory examination in April 1998 the veteran 
reported that he was able to function "relatively normally" 
at the present time.  He indicated that he got "slightly 
winded" when he climbed three flights of stairs carrying a 
toolbox, in his position as a maintenance man at an apartment 
house.  He denied any cough, phlegm, or chest pain.  For most 
of his adult life, he reportedly smoked at least one pack of 
cigarettes per day, and reported that he stopped for seven 
years, up until three years ago when he began smoking again.  
He claimed that he sometimes got a sensation of congestion in 
his chest, but this was always relieved by taking over-the-
counter cough medications.  Examination of his chest showed a 
healed right chest scar, and a well-healed scar over the left 
lung area.  The lungs were found to be fully expanded, and 
there were good breath sounds heard in all quadrants.  There 
were no rales, wheezes, or rhonchi appreciated on 
auscultation.  The diagnosis was left pneumothorax, resolved.  
It was noted that PFTs (pulmonary function test) showed mild 
restrictive disease most likely secondary to the left chest 
and surgery.  An x-ray of the chest dated in April 1998 
showed findings consistent with old trauma to right lower 
thorax.  

A VA pulmonary function test dated in April 1998 revealed an 
FVC score of 59 percent of the predicted normal value and an 
FEV-1 score of 54 percent of the predicted normal value, 
"premed."  The interpretation was that the lung age was 112 
years and that premed testing showed "moderate 
restriction."  

In December 1998 the veteran submitted several private 
treatment records, some of which had been previously reviewed 
by the RO.  He submitted treatment records from Trinity 
Hospital dated from 1971 to 1975, in which he highlighted 
certain portions.  Treatment records dated in July 1971 
showed that while the veteran was in service, he was seen in 
the emergency room after he had been in a fight the night 
before, and the diagnoses included fracture of the left 
wrist, carpal navicular, and greater multangular.  An x-ray 
report of the liver taken in February 1975 showed a relative 
predominance of the left lobe of the liver.  

In December 1998 the veteran also submitted treatment records 
dated from 1974 to 1991, from his physician, Dr. Stockwell, 
who the veteran indicated was no longer in practice.  A 
review of these records shows that the veteran was treated 
for various unrelated medical problems.  He highlighted 
several portions of these records, including x-rays of the 
chest and abdomen taken in 1974 and 1975, as well as a 
discharge summary from Trinity Hospital showing treatment for 
gastritis.  

A VA outpatient treatment record showed that in March 1999 
the veteran was seen for complaints including chest pain on 
both sides, and the diagnosis was sinusitis/bronchitis.  An 
ultrasound of the abdomen showed no significant abnormality.

In October 1999 the veteran testified via videoconference 
before the undersigned Veterans Law Judge.  He testified that 
when the temperature changed and became cold and damp, his 
left wrist would "ache and hurt," with pain radiating up 
his arm.  He claimed he would get to the point where he could 
not do a lot of heavy lifting with his left arm.  He 
testified that when he used his left wrist, he had pain, and 
was not able to do as much as he used to do, and that it had 
worsened over the past few years.  He received no treatment 
for his left wrist, and only took over-the-counter 
medications, which helped a little.  In response to 
questioning, the veteran testified that his left wrist was 
not weaker than the right, that he did not have less range of 
motion than on the right side, and his lifting ability was 
not impaired.  He conceded that no physician had told him 
that the left arm pain, centered in the crook of the elbow, 
was a residual of the left wrist fracture.

The veteran also testified that his residuals from his liver 
injury included diarrhea, reflux, and pain.  He also reported 
having pain on right side, below the rib cage.  He testified 
that he had a lot of diarrhea and would also get constipated.  
He claimed that he was treated during service for what was 
thought to be peritoneal adhesions secondary to his 
operation, and he essentially claimed that he currently had 
pain in the area of the operation.  He testified that he had 
reflux since his discharge from service and that he took 
medication for it, and also took medication for the diarrhea.  

With regard to his pneumothorax, the veteran testified that 
the higher the humidity the worse his breathing problems 
became.  He reported that he smoked a pack to a pack and a 
half of cigarettes per day.  He testified that he did not 
have a lot of pain with the left pneumothorax, but he did 
have a lot of difficulty with breathing.  He claimed he had 
pain in the liver, just below his right rib cage, which had 
been constant since the day he had the accident.  He 
testified that the pain was dull, and it felt like there was 
something there that should not be.  He reported having 
episodes of vomiting and dry heaving, and that it usually 
happened in the mornings, and sometimes while he was at work. 

Analysis

I.  Service Connection 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The record reflects that an MRI of the lumbar spine dated in 
March 1999 showed degenerative disk changes at L4-L5 and L5-
S1, and a small right lateral disk bulge at L5-S1.  An x-ray 
of the spine dated in June 1997 showed narrowed disc spaces 
and neuroforaminal encroachment between C2-C3 and C5-6, and a 
private medical record showed that in December 1997 the 
veteran's diagnosis included cervical brachial syndrome with 
radiculitis of the C5-C6 nerve root.  Because the veteran has 
submitted evidence showing that he has a current cervical 
disability and a current lumbar disability; he has satisfied 
the first requirement of Caluza for well-grounded claims of 
service connection.  

As to the second requirement of Caluza, the veteran must 
submit evidence of incurrence or aggravation of a disease or 
injury in service.  Service medical records show that the 
veteran was involved in a motor vehicle accident during 
service, however there were no complaints of or findings of a 
cervical or lumbar disability related to the motor vehicle 
accident.  The veteran testified that he was in a jet 
training squadron during service and during hurricanes they 
would move the naval aircraft inland.  He indicated that he 
was part of the maintenance personnel, and part of his duty 
during hurricanes was to fly the maintenance personnel and 
the aircraft inland, and he went through everything that 
pilots did, except being dunked in the water.  He testified 
that he also went through "ejection seat training school."  
The Board finds that for the purpose of making a well-
groundedness determination, the veteran's involvement in the 
motor vehicle accident and his testimony as to his 
involvement in ejection seat training are acceptable.  See 
King, supra.  There is also evidence, in the form of a note 
from Dr. Robert McCosh, who claimed that he remembered 
treating the veteran "in the mid-1970s for a spinal injury 
resulting from [a] vehicle wreck".  Dr. McCosh also reported 
that the veteran was given manipulation treatment to the 
cervical and lumbar spine areas.  Thus, for purposes of 
determining whether his claim is well grounded, the Board 
finds that the veteran has satisfied the second requirement 
of Caluza.  

As to the third requirement of Caluza, medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, the Board notes that the veteran has submitted 
several treatment records from his private chiropractor,  
Lisa A. Arrandt, D.C.  In a private medical record titled 
"Disability Evaluation", and dated in July 1997, Dr. 
Arrandt indicated that the veteran had spinal impairment 
subject to flare up, and concluded that the veteran had 
suffered from foraminal encroachment due to "ejection seat" 
activity while in service.  In a letter dated in August 1997 
Dr. Arrandt diagnosed cervical segmental dysfunction of C4-5-
6, cervical nerve root compression, lumbar segmental 
dysfunction of L4-L5, and thoracic/intercostal neuritis.  Dr. 
Arrandt reported that the veteran's history of a 1973 car 
accident and his in service ejection procedure "disabled 
[him] to experience [sic] joint degeneration of the cervicals 
and lumbars."  The Board finds that the opinions rendered by 
Dr. Arrandt tend to link the veteran's cervical spine 
disorder and his low back disorder to his service; thus, the 
veteran has satisfied the third requirement of Caluza, and 
his claims for service connection are found to be well 
grounded.  Further development of the evidence is warranted, 
however, in order to comply with VA's duty to assist.  The 
necessary development is addressed below.

II.  Increased (Compensable) Ratings

With respect to the claims regarding the left wrist and liver 
injury, the Board is satisfied that all relevant facts have 
been properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Entitlement to a compensable rating for residuals of a left 
wrist fracture

The veteran's service-connected residuals of a left wrist 
fracture are rated under Diagnostic Code 5215.  Diagnostic 
Code 5215 provides a maximum 10 percent evaluation when there 
is limitation of motion by either the minor or the major 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a, 
Code 5215.  Full range of motion of the wrist is measured 
from 0 degrees to 70 degrees in dorsiflexion (extension), 0 
degrees to 80 degrees in palmar flexion, 0 degrees to 45 
degrees in ulnar deviation, and 0 degrees to 20 degrees in 
radial deviation.  38 C.F.R. § 4.71, Plate I.

The Board notes that the only medical evidence of record 
pertaining to the left wrist shows that on VA examination in 
April 1998, the veteran denied having any problems with his 
left wrist.  He reported having left elbow pain, which the VA 
examiner indicated was not related to fracture of the wrist.  
Examination of the left wrist revealed that there was full 
range of motion, no pain on palpation, no redness, and no 
effusion noted.  An x-ray of the left wrist was negative for 
any findings.  The diagnosis was fracture of the left wrist, 
resolved and asymptomatic at the present time.  In October 
1999 the veteran testified that his left wrist ached and hurt 
when the weather changed, and that when he used his left 
wrist, he had pain.  He testified that his wrist was worse in 
the evenings after using it during the day, and that 
sometimes the pain in his left wrist caused him to take  
medication.  However, he also conceded that motion of the 
left wrist was not limited, compared to the right, that he 
was not restricted in his ability to lift due to the left 
wrist and that there was no weakness.  A careful 
consideration of the veteran's testimony, along with the 
factor of pain on use, and 38 C.F.R. §§  4.40, 4.59 and 
DeLuca, compels the conclusion, by a preponderance of the 
evidence, that there is no functional loss due to pain, and 
that a 10 percent rating is not warranted for the veteran's 
service-connected left wrist disability.  

Entitlement to a compensable rating for residuals of a liver 
injury

Injuries of the liver with residual disability are rated as 
peritoneal adhesions.  38 C.F.R. § 4.114, Diagnostic Code 
7311.  Under these criteria, a noncompensable rating is 
assigned for mild adhesions of the peritoneum.  A 10 percent 
evaluation contemplates moderate adhesions of the peritoneum, 
with pulling pain on attempting work or with occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  A 30 
percent evaluation requires moderately severe adhesions, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
than are present with severe adhesions.  The highest, or 50 
percent evaluation, requires severe adhesions with definite 
partial obstruction shown by x-ray study, frequent and 
prolonged episodes of severe colic, distention, nausea or 
vomiting following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  38 C.F.R. § 
4.114, Diagnostic Code 7311.

The veteran essentially contends that his service-connected 
residuals of a liver injury are manifested by diarrhea, 
reflux, and pain on the right side, below the rib cage.  The 
veteran, through his representative, has also contended that 
on VA examination in 1998 he was diagnosed with symptoms of 
gastroesophageal reflux disease which were related to his 
service-connected liver injury.  The only medical evidence of 
record specifically pertaining to his service-connected liver 
disability is the VA examination in April 1998 which provided 
a diagnosis of "acute liver injury, status post resection of 
[sic] right lobe of the liver with symptoms of 
gastroesophageal reflux disease at the present, treated" and 
"no evidence of liver disease found".  Also, on VA 
examination in 1998 he complained of episodes of dyspepsia 
and "gastroesophageal reflux disease like symptoms" with 
regurgitation, belching, and postprandial epigastric 
distress, and he also complained of episodes of diarrhea and 
constipation.  Likewise, in October 1999 he testified that he 
had diarrhea, reflux and pain.  

The Board notes that a 10 percent rating would require a 
showing of (or impairment equivalent to) moderate adhesions 
of the peritoneum, with pulling pain on attempting work or 
with occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
Based on the veteran's complaints as well as the findings on 
VA examination in 1998, and resolving any doubt in his favor, 
the Board finds that no more than a 10 percent rating is 
warranted for the veteran's service-connected residuals of 
liver injury, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7311.


ORDER

The claims of entitlement to service connection for a 
cervical spine disorder and for a low back disorder are well 
grounded.  To this extent only, the appeals regarding these 
issues are granted.

A compensable rating is not warranted for residuals of a 
fracture of the left wrist; to this extent the appeal is 
denied.  

A 10 percent rating is granted for residuals of a liver 
injury, subject to the regulations governing the payment of 
monetary awards.


REMAND

Because the claims of entitlement to service connection for a 
cervical spine disorder and for a low back disorder are well 
grounded, VA has a duty to assist the veteran developing 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.  

As noted above, the veteran has submitted several documents 
from a private physician, Dr. Arrandt, which tend to link his 
current cervical and lumbar disabilities to service.  The 
Board notes, however, that although Dr. Arrandt has provided 
an opinion, she has provided no rationale for the opinion.  
Additionally, there is no indication that Dr. Arrandt's 
opinion was based on a review of the veteran's complete 
medical history.  The Board therefore finds that further 
development of the evidence, possibly to include a VA 
examination and opinion by an orthopedic specialist, is 
necessary.  

With respect to the claim for increased rating for the 
respiratory disorder, the Board notes that there is some 
discrepancy in the findings which have been reported.  For 
example, VA and private medical reports reflect an absence of 
symptoms of or treatment for respiratory complaints, other 
than allergies and bronchitis, but such have not been 
attributed to the service-connected pneumothorax disorder.  
On VA examination of April 1998, the veteran had few 
complaints and the PFTs were stated by the examiner to show 
mild restrictive disease.  However, the VA pulmonary function 
test in April 1998 revealed an FEV-1 score of 54 percent of 
the predicted normal value, "premed", which pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6843, provides for a 60 
percent evaluation when the FEV-1 score is 40- to 55-percent 
of the predicted value.  The discrepancies in the record 
raise questions as to whether the results of the April 1998 
PFT were valid and, if so, whether they represented 
impairment due to the pneumothorax, which the veteran had in 
service, or due to other, unrelated causes, such as 
superimposed lung disease or smoking.  These questions should 
be resolved prior to appellate review.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his cervical spine disorder or his lumbar 
spine disorder, or for his service-
connected respiratory disorder since 
October 1999.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete treatment records from 
Dr. Arrandt.  

2.  The veteran should also be asked to 
provide documentary evidence which would 
tend to establish that he had back or 
neck problems in service, or that such 
were noted in the years soon thereafter.  
This evidence could take the form of 
insurance or employment physical 
examinations, medical treatment evidence, 
letters to relatives and the like.  

3.  In the event that the development 
above points to the need for VA 
examination of the back and neck, as 
determined by the RO, the veteran should 
then be afforded such examination to 
determine the nature and probable 
etiology of his cervical spine disorder 
and low back disorder.  The claims 
folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should explain the rationale 
for any opinion expressed.

4.  The veteran should be afforded a VA 
respiratory examination so that all 
residuals of the pneumothorax can be 
identified and distinguished from other, 
non-related respiratory ailments.  Prior 
to making such an assessment, the 
examiner should review the entire claims 
file.  After all indicated study, and 
pulmonary function testing, the examiner 
should clearly state which symptoms and 
findings are due to the service-connected 
residuals of pneumothorax.  It would be 
helpful if the examiner explain the 
rationale for any opinion expressed.

5.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations, including 
38 C.F.R. § 3.655.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
Veterans Law Judge
	Board of Veterans' Appeals


 



